NEXSTAR MEDIA GROUP DECLARES QUARTERLY CASH DIVIDEND OF $0.30 PER SHARE IRVING, Texas (July 28, 2017) – Nexstar Media Group, Inc. (Nasdaq: NXST) announced today that its Board of Directors declared a quarterly cash dividend of $0.30 per share of its Class A common stock. The dividend is payable on Friday, August 25, 2017, to shareholders of record on Friday, August 11, 2017. While the Company intends to pay regular quarterly cash dividends for the foreseeable future, all subsequent dividends will be reviewed quarterly and declared by the Board of Directors at its discretion. About Nexstar Media Group, Inc.
